    Case 2:17-cr-00002-LGW-BWC Document 67 Filed 08/27/20 Page 1 of 1


                                                                                     FILED
                                                                          John E. Triplett, Acting Clerk
                  IN THE UNITED STATES DISTRICT COURT                      United States District Court


                     SOUTHERN DISTRICT OF GEORGIA                      By casbell at 3:50 pm, Aug 27, 2020


                          BRUNSWICK DIVISION

UNITED STATES OF AMERICA                )
                                        )
             v.                         )            CR 217-002
                                        )
JAMES MARTIN GRAHAM                     )
                                        )
                                     ORDER

      Recognizing the sensitive nature of the information contained therein, and

pursuant to the Government’s motion to seal Exhibit A to its response to

Defendant’s motion for compassionate release, the Government’s motion is hereby

GRANTED, and the Clerk is directed to SEAL Exhibit A with access limited to the

parties and the Court until further Order of this Court.

      SO ORDERED this 27th day of August 2020.




                                       _________________________________________
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
